DETAILED ACTION

he present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 and 22 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2021 has been entered.

Claims 1 – 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 1 – 20 are allowed because the prior art of record fails to teach or suggest alone or in combination receiving a file comprising a file size which is less than the storage area; and configuring a total size of the storage area as the file size of the file and releasing a remaining area of the storage area to be absorbed by the empty area, as required by independent claims 1 and 20, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches receiving a file and storing it in the secured area, but does not teach releasing a remaining area of the storage area to be absorbed by the empty area, as required by independent claims 1 and 20.
Claims 2 – 19 are also allowed because of their dependence, either directly or indirectly, upon allowed independent claim 1.
control the secured capacity to decrease to zero when the file is stored in the storage area, as required by independent claim 22, in combination with the other claimed limitations (emphasis added).  The prior art of record teaches allocating a storage space for storing a file to share, but does not teach that the allocated storage space is decreased to zero when the file is stored in the storage area, as required by independent claim 22.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD B FRANKLIN whose telephone number is (571)272-0669.  The examiner can normally be reached on M-F 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/RICHARD B FRANKLIN/Examiner, Art Unit 2181       

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181